894 N.E.2d 515 (2008)
In the Matter of Derrick D. ELEY, Respondent.
Nos. 49S00-0701-DI-26, 49S00-0704-DI-157, 49S00-0706-DI-230.
Supreme Court of Indiana.
February 29, 2008.

ORDER CERTIFYING TERMINATION OF NONCOOPERATION SUSPENSIONS
Pursuant to Indiana Admission and Discipline Rule 23(10)(f), this Court suspended Respondent from the practice of law in this State for failing to cooperate with the Disciplinary Commission concerning three grievances filed against Respondent. On February 19, 2008, the Executive Secretary of the Disciplinary Commission filed a "Certificate of Compliance" in each case, stating that Respondent has now fully cooperated with its investigations. Pursuant to Admission and Discipline Rule 23(10)(f)(3), Respondent's suspensions from the practice of law terminated as of the date the certificates were filed.
The Court therefore ORDERS that Respondent's suspension from the practice of law for failure to cooperate in these cases be shown as terminated as of February 19, 2008, and that Respondent be shown as reinstated to the practice of law in this state if no other suspension is in effect.
Pursuant to Admission and Discipline Rule 23(10)(f)(5) and Rule 2(h), Respondent's failure to pay any outstanding costs assessed in these cases by the due date of the next annual registration fee (October 1) will subject Respondent to an order of suspension from the practice of law.
The Clerk of this Court is directed to forward notice of this order to the parties and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).